Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Office Action
This is a response to the application filed on 1/20/2020.
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 

Claims 1-14 are allowed because the prior art does not teach or suggest a system and a method of use having combinations of elements in claims 1-14 including, among other limitations, the following features in independent claim 1 and similarly recited independent claim 8 (refer to fig. 3 and fig. 5):
Charge the battery from a first end of discharge voltage to a first voltage (510);  
Discharge the battery to a second end of discharge voltage, greater than the first end of discharge voltage (515);  
In response to discharging the battery to the second end of discharge voltage, cease at least one function of the system (520);  
Charge the battery from the second end of discharge voltage to a second voltage, greater than the second end of discharge voltage and less than the first voltage (525);  
Discharge the battery to a third end of discharge voltage, less than the second end of discharge voltage and greater than the first end of discharge voltage (530);  
In response to discharging the battery to the third end of discharge voltage, cease the at least one function of the system (535);  
Charge the battery from the third end of discharge voltage to a third voltage, greater than or equal to the second end of discharge voltage (540); and 
Discharge the battery to the first end of discharge voltage (545).



Charge the battery from a first end of discharge voltage to a first voltage (610);  
Discharge the battery to a second end of discharge voltage, greater than the first end of discharge voltage (615);  
In response to discharging the battery to the second end of discharge voltage, withhold power from the one or more cells to at least one component of a system (620);  
Charge the battery from the second end of discharge voltage to a second voltage, greater than the second end of discharge voltage and less than the first voltage (625);  
Discharge the battery to a third end of discharge voltage, less than the second end of discharge voltage and greater than the first end of discharge voltage (630);  
In response to discharging the battery to the third end of discharge voltage, withhold power from the one or more cells to the at least one component of the system (635);  
Charge the battery from the third end of discharge voltage to a third voltage, greater than or equal to the second end of discharge voltage (640); and 
Discharge the battery to the first end of discharge voltage (645).


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.








Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/Primary Examiner, Art Unit 2851